DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on December 22, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
       Applicant's arguments filed December 22, 2021 regarding claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.

Applicant respectfully asserts that “In contrast to the claimed first bearing body, the vertical wall portion 53 of "Ebesu" shown in Fig. 3 is not configured as a single component. Instead, the cylinder head structure of "Ebesu" comprises a carrier member 50 provided on the upper surface of the base portion 30 of the cylinder head 12 (see paras. [0056]-[0069], [0086]-[0100]). The carrier member 50 horizontally extends within an upper space of the cylinder head 12 and includes a plurality of vertical wall portions 53 supporting the lower portion of the camshafts 15, 16, tappet guides 54 slidably containing and guiding the tappets 24, and oil-receiving wall portions 51 for receiving tappet-lubricating oil, which extend around the tappet guides 54, as a solid body. Specifically, "Ebesu" teaches, e. g., in para. [0057] (emphasis added): "The vertical wall portions 53, - - -, 53, tappet guides 54, - - -, 54, and oil- receiving wall portions 51, - - -, 51 are formed integrally with the carrier member 50." Hence, the carrier member 50 is a one-piece component, as also shown in side views in Figs. 6 and 7 of "Ebesu", with all vertical wall portions 53 arranged along the camshafts 15, 16 being formed integrally with the carrier member 50”.
The Examiner respectfully submits that Ebesu discloses several different embodiments and configurations. However, the Examiner clearly indicated in the previous office action (mailed on 08/26/2021) that the claim rejections at least for claim 1 in this instant, relied on Figure 3. More specifically, Ebesu (Fig. 3) disclose a first bearing body (53) and a second bearing body (55) that when assembled are then mounted on cylinder head portion (30). Further on, Ebesu (Fig. 3; [0058]) discloses that cam cap 55 for supporting each upper portion of the camshafts 15, 16 is mounted on the upper surface of each vertical wall portion 53 by bolts 56, 56a. 
In other words, if cam cap 55 is connected with wall portion 53 using bolt 56, then it follows that both parts are not integrally formed as Applicant contended because they need an attachment/fixing means in order to be mounted together.
The Examiner respectfully maintained the claims 1-20 rejections made below under 35 U.S.C. 102 and 103.

Disposition of Claims
     Claims 1-20 are pending in this application.
     New Claims 18-20 have been added.
     Claims 5, 10 and 13-14 have been amended.
     Claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 14-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebesu – (US 2001/0035142 A1).

With regard to claim 1, Ebesu (Fig. 3) disclose:
A device for rotatable mounting of a camshaft (16) of an internal combustion engine (1), comprising:
a first bearing body (53) with a receiver (bottom half of 16a) for rotatable mounting of the camshaft (16);
a cylinder head (30) or a fixing frame for fixing the first bearing body (53); and 
a first fixing means (56a) which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame,
wherein the first fixing means (56a) is the sole fixing means which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame.

With regard to claim 2, Ebesu (Fig. 3) disclose the device according to claim 1, and further on Ebesu (Fig. 3) also discloses:
wherein the first fixing means (56a) is a fixing screw ([0058]
or the first fixing means fixes the first bearing body to the cylinder head or the fixing frame by force fit and form fit; 
or the first fixing means (56a) is a releasable fixing means.

With regard to claim 4, Ebesu (Fig. 3) disclose the device according to claim 1, and further on Ebesu (Fig. 3) also discloses:
a second bearing body (55) with a receiver (upper half of 16a) for mounting the camshaft (16), 
wherein: the first bearing body (53) and the second bearing body (55) together form a two-piece bearing block (50); and 
the receiver (bottom half of 16a) of the first bearing body (53) and the receiver (upper half of 16a) of the second bearing body (55) form a common receiver (16a) for the camshaft (16).

With regard to claim 5, Ebesu (Fig. 3) disclose the device according to claim 4, and further on Ebesu (Fig. 3) also discloses:
wherein: the first bearing body (53) and the second bearing body (55) are fixed together, via a second fixing means (56).

With regard to claim 18, Ebesu (Fig. 3) disclose the device according to claim 5, and further on Ebesu (Fig. 3) also discloses:
wherein: the first bearing body and the second bearing body are fixed together by force fit and form fit; or the second fixing means is a second fixing screw.

With regard to claim 6, Ebesu (Fig. 3) disclose the device according to claim 5, and further on Ebesu (Fig. 3) also discloses:
wherein the second fixing means (56) is a second fixing screw ([0058]).

With regard to claim 7, Ebesu (Fig. 3) disclose the device according to claim 4, and further on Ebesu (Fig. 3) also discloses:
wherein: the first fixing means (56a) also fixes the second bearing body (55) to the cylinder head (30) or the fixing frame.

With regard to claim 14, Ebesu (Fig. 3) disclose the device according to claim 1, and further on Ebesu (Fig. 3) also discloses:
wherein the fixing frame or the cylinder head (30) has a hole (hole receiving bolt 56a), with a thread for force-fit and form-fit fixing of the first bearing body (53) to the fixing frame or cylinder head (30) by means of the first fixing means (56a).

With regard to claim 20, Ebesu (Fig. 3) disclose the device according to claim 14, and further on Ebesu (Fig. 3) also discloses:
wherein: the hole is a blind hole or a passage hole.

With regard to claim 15, Ebesu (Fig. 3) disclose the device according to claim 1, and further on Ebesu (Fig. 3) also discloses:
wherein the first bearing body (53) is configured asymmetrically relative to a vertical plane through a central longitudinal axis of the receiver (16a) for the camshaft (16) (From Fig. 3 it is noted that bearing body 53 is asymmetrical in both the cross-sectional and transversal planes with respect to camshaft 16);
or the first fixing means (56a) “generates a tilting moment” to support the first bearing body (53) on a contact face of the cylinder head (30) or the fixing frame.
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations “…the first fixing means generates a tilting moment to support the first bearing body on a contact face of the cylinder head or the fixing frame…” which are narrative in form have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
The prior art has been shown to be structurally capable of performing this/these function(s).

With regard to claim 16, Ebesu (Fig. 3) disclose:
A motor vehicle comprising:
a device for rotatable mounting of a camshaft (16) of an internal combustion engine (1), the device including,
a first bearing body (53) with a receiver (bottom half of 16a) for rotatable mounting of the camshaft (16); 
a cylinder head (30) or a fixing frame for fixing the first bearing body (53
a first fixing means (56a) which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame,
wherein the first fixing means (56a) is the sole fixing means which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame (As clearly shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ebesu – (US 2001/0035142 A1).

With regard to claim 3, Ebesu disclose the device according to claim 1.

Ebesu does not explicitly and/or specifically meet the following limitations:
A) wherein the first bearing body forms a one-piece bearing block for mounting the camshaft.

However, the Examiner takes Official Notice that it is well-known in the art to have made Ebesu bearing block as a one-piece bearing block instead of the two-piece bearing block, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

With regard to claim 17, Ebesu disclose the device according to claim 16.

But Ebesu does not explicitly and/or specifically meet the following limitations:
A) Wherein the motor vehicle is a utility vehicle.

However, the Examiner takes Official Notice that it is well-known in the art to use similar engines like the one disclosed by Ebesu in utility vehicles.

Accordingly, it would have been obvious combining prior art elements (I.e. engines and utility vehicles) according to known methods to yield predictable results.

Claims 1-3 and 12-17, 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Kimura – (US 4,537,166 A), in view of Ebesu – (US 2001/0035142 A1).

With regard to claim 1, Kimura (Figs. 6-7) disclose:
A device for rotatable mounting of a camshaft (2) of an internal combustion engine, comprising:
a first bearing body (20) with a receiver (27) for rotatable mounting of the camshaft (2); 
a cylinder head (14) or a fixing frame for fixing the first bearing body (20); and 
a first fixing means (32, 33) which fixes the first bearing body (20) to the cylinder head (14) or the fixing frame,
wherein the first fixing means (32, 33) is one of two fixing means which fixes the first bearing body (20) to the cylinder head (14) or the fixing frame.

But Kimura does not explicitly and/or specifically meet the following limitations: 
A) wherein the first fixing means is the sole fixing means which fixes the first bearing body to the cylinder head.

However, regarding limitation (A) above, Ebesu (Fig. 3) discloses a device for rotatable mounting of a camshaft (16) of an internal combustion engine (1), comprising:
a first bearing body (53) with a receiver (bottom half of 16a) for rotatable mounting of the camshaft (16); a cylinder head (30) or a fixing frame for fixing the first bearing body (53); and 
a first fixing means (56a) which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame, wherein the first fixing means (56a) is the sole fixing means which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame.

Regarding the motivation that one skill in the art would have to use Ebesu teachings, it is noted that an object of the Ebesu invention is to provide an improved cylinder head capable of avoiding the Ebesu [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Kimura incorporating that the first fixing means is the sole fixing means which fixes the first bearing body to the cylinder head as taught by Ebesu to provide an improved cylinder head capable of avoiding the interference between a cylinder head bolt and a camshaft bearing portion and achieving the reduced number of parts, an enhanced flexibility of layout, and an improved supporting rigidity (Ebesu [0016]).

With regard to claim 2, Kimura in view of Ebesu disclose the device according to claim 1, and further on Kimura also discloses:
wherein the first fixing means (32, 33) is a fixing screw;
or the first fixing means fixes the first bearing body to the cylinder head or the fixing frame by force fit and form fit; 
or the first fixing means (32, 33) is a releasable fixing means.

With regard to claim 3, Kimura in view of Ebesu disclose the device according to claim 1, and further on Kimura also discloses:
wherein the first bearing body (20) forms a one-piece bearing block for mounting the camshaft (2).

With regard to claim 12, Kimura in view of Ebesu disclose the device according to claim 1, and further on Kimura
a rocker arm shaft (31) for rotatable mounting of a rocker arm (F’), wherein the first fixing means (32, 33) additionally fixes the rocker arm shaft (31) to the cylinder head (14) or the fixing frame (Fig. 7: [Column 5, Lines 26-32]).

With regard to claim 13, Kimura in view of Ebesu disclose the device according to claim 12, and further on Kimura also discloses:
wherein the first bearing body (20) has a receiver (22) for the rocker arm shaft (31) which is arranged on a side of the first bearing body (20) opposite the cylinder head (14) or fixing frame (Fig. 6: [Column 4, Lines 24-31]);
or a longitudinal channel of the rocker arm shaft (31) for lubricating fluid is fluidically connected to the receiver (27) for the camshaft (2) of the first bearing body (20) (Fig. 6: [Column 6, Lines 7-28]).

With regard to claim 19, Kimura in view of Ebesu disclose the device according to claim 13, and further on Kimura also discloses:
wherein: the longitudinal channel of the rocker arm shaft for lubricating fluid is fluidically connected to the receiver for the camshaft of the first bearing body via a branch channel of the first bearing body and a branch channel of the rocker arm shaft.

With regard to claim 14, Kimura in view of Ebesu disclose the device according to claim 1, and further on Kimura also discloses:
wherein the fixing frame or the cylinder head (14) has a hole, with a thread for force-fit and form-fit fixing of the first bearing body (20) to the fixing frame or cylinder head (14) by means of the first fixing means (32, 33).

With regard to claim 20, Kimura in view of Ebesu disclose the device according to claim 14, and further on Kimura also discloses:
wherein: the hole is a blind hole or a passage hole.

With regard to claim 15, Kimura in view of Ebesu disclose the device according to claim 1, and further on Kimura also discloses:
wherein the first bearing body is configured asymmetrically relative to a vertical plane through a central longitudinal axis of the receiver for the camshaft; 
or the first fixing means (32, 33) “generates a tilting moment” to support the first bearing body (20) on a contact face of the cylinder head (14) or the fixing frame.
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations “…the first fixing means generates a tilting moment to support the first bearing body on a contact face of the cylinder head or the fixing frame…” which are narrative in form have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
The prior art has been shown to be structurally capable of performing this/these function(s).

With regard to claim 16, Kimura (Figs. 6-7) disclose:

a device for rotatable mounting of a camshaft (2) of an internal combustion engine, the device including, 
a first bearing body (20) with a receiver (27) for rotatable mounting of the camshaft (2); 
a cylinder head (14) or a fixing frame for fixing the first bearing body (20); and 
a first fixing means (32, 33) which fixes the first bearing body (20) to the cylinder head (14) or the fixing frame,
wherein the first fixing means (32, 33) is one of two fixing means which fixes the first bearing body (20) to the cylinder head (14) or the fixing frame.

But Kimura does not explicitly and/or specifically meet the following limitations: 
A) wherein the first fixing means is the sole fixing means which fixes the first bearing body to the cylinder head.

However, regarding limitation (A) above, Ebesu (Fig. 3) discloses a device for rotatable mounting of a camshaft (16) of an internal combustion engine (1), comprising:
a first bearing body (53) with a receiver (bottom half of 16a) for rotatable mounting of the camshaft (16); a cylinder head (30) or a fixing frame for fixing the first bearing body (53); and 
a first fixing means (56a) which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame, wherein the first fixing means (56a) is the sole fixing means which fixes the first bearing body (53) to the cylinder head (30) or the fixing frame.

Regarding the motivation that one skill in the art would have to use Ebesu teachings, it is noted that an object of the Ebesu invention is to provide an improved cylinder head capable of avoiding the interference between a cylinder head bolt and a camshaft bearing portion and achieving the reduced number of parts, an enhanced flexibility of layout, and an improved supporting rigidity (Ebesu [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Kimura incorporating that the first fixing means is the sole fixing means which fixes the first bearing body to the cylinder head as taught by Ebesu to provide an improved cylinder head capable of avoiding the interference between a cylinder head bolt and a camshaft bearing portion and achieving the reduced number of parts, an enhanced flexibility of layout, and an improved supporting rigidity (Ebesu [0016]).

With regard to claim 17, Kimura in view of Ebesu disclose the device according to claim 16.

But Kimura in view of Ebesu does not explicitly and/or specifically meet the following limitations:
A) Wherein the motor vehicle is a utility vehicle.

However, the Examiner takes Official Notice that it is well-known in the art to use similar engines like the one disclosed by Kimura in view of Ebesu in utility vehicles.

Accordingly, it would have been obvious combining prior art elements (I.e. engines and utility vehicles) according to known methods to yield predictable results.

Claims 4-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura – (US 4,537,166 A), in view of Ebesu – (US 2001/0035142 A1), further in view of Wagner – (US 4,823,747 A).

With regard to claim 4, Kimura in view of Ebesu disclose the device according to claim 1. 

But Kimura in view of Ebesu does not explicitly and/or specifically meet the following limitations: 
A) A second bearing body with a receiver for mounting the camshaft, wherein the first bearing body and the second bearing body together form a two-piece bearing block; and the receiver of the first bearing body and the receiver of the second bearing body form a common receiver for the camshaft.

However, regarding limitation (A) above, Wagner (Annotated Fig. 3 below) discloses the use of a two-piece bearing block produced separately from the cylinder head as described below:
a second bearing body (600) with a receiver (610) for mounting the camshaft (2), wherein the first bearing body (500) and the second bearing body (600) together form a two-piece bearing block (6); and the receiver (510) of the first bearing body (500) and the receiver (610) of the second bearing body (600) form a common receiver (510, 610) for the camshaft (2).



    PNG
    media_image1.png
    460
    726
    media_image1.png
    Greyscale

Wagner Annotated Fig. 3

Regarding the motivation that one skill in the art would have to use Wagner teachings, it is noted that Wagner teaches that a separation of the camshaft mounting and the cylinder head is obtained in an advantageous way, thus resulting in a simplification of the basic cylinder-head body, since there is no need for the hitherto cast-in camshaft mounting. Moreover, a further advantage of the invention is that, for a repair, the complete "camshaft mounting" unit can be exchanged, so that, in order to carry out adjustment work, there is no longer any need to remove the cylinder head, as has been necessary hitherto for this purpose (Wagner [Column 1, Lines 48-68]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Kimura in view of Ebesu incorporating two-piece bearing block as taught by Wagner in order that for a repair, the complete "camshaft mounting" unit can Wagner [Column 1, Lines 48-68]).

With regard to claim 5, Kimura in view of Ebesu and Wagner disclose the device according to claim 4, and further on Wagner (Annotated Fig. 3 above) also discloses:
wherein the first bearing body (500) and the second bearing body (600) are fixed together, via a second fixing means (19, 21).

With regard to claim 18, Kimura in view of Ebesu and Wagner disclose the device according to claim 5, and further on Wagner (Annotated Fig. 3 above) also discloses:
wherein: the first bearing body and the second bearing body are fixed together by force fit and form fit; or the second fixing means is a second fixing screw.

With regard to claim 6, Kimura in view of Ebesu and Wagner disclose the device according to claim 5, and further on Wagner (Annotated Fig. 3 above) also discloses:
wherein the second fixing means (19, 21) is a second fixing screw.

With regard to claim 7, Kimura in view of Ebesu and Wagner disclose the device according to claim 4, and further on Kimura and Wagner also discloses:
wherein the first fixing means also fixes the second bearing body to the cylinder head or the fixing frame.
It is noted that when one skill in the art combine the two-piece bearing block of Wagner into Kimura’s structure, it will inherently have the first fixing means connecting both bearing parts with the cylinder head. This is supported by Wagner Annotated Fig.3 above where it shows that fixing means (19, 21) connect both bearings and also protrudes in order to connect the assembly (500, 600) into the cylinder head (Wagner [{Column 3, Lines 27-37}, {Column 4, Lines 14-21} and {Column 4, Lines 37-42}]).

With regard to claim 8, Kimura in view of Ebesu and Wagner disclose the device according to claim 4, and further on Wagner also discloses:
at least one positioning element (25 or 26: [Wagner Annotated Fig.3 above; Column 3, Lines 41-43]) which is arranged between the first bearing body (500) and the second bearing body (600) for positioning the first bearing body (500) relative to the second bearing body (600).

With regard to claim 9, Kimura in view of Ebesu and Wagner disclose the device according to claim 8, and further on Wagner also discloses:
wherein the at least one positioning element (25 or 26: [Wagner Annotated Fig.3 above; Column 3, Lines 41-43]) arranged between the first bearing body (500) and the second bearing body (600) comprises a positioning dowel, an adapter sleeve (fitting sleeve) surrounding the first fixing means or an adapter sleeve surrounding the second fixing means.

With regard to claim 10, Kimura in view of Ebesu and Wagner disclose the device according to claim 4, and further on Wagner also discloses:
at least one positioning element (26) which is arranged between the first bearing body (500) or the second bearing body (600) on one side and the cylinder head or the fixing frame on another side, for positioning the first or second bearing body (500 or 600
or the device comprises no positioning element for positioning the first or second bearing body relative to the cylinder head or the fixing frame.

With regard to claim 11, Kimura in view of Ebesu and Wagner disclose the device according to claim 10, and further on Wagner also discloses:
wherein the at least one positioning element (26) arranged between the first or second bearing body (500 or 600) and the cylinder head or fixing frame comprises a positioning dowel or an adapter sleeve (fitting sleeve) which surrounds the first fixing means (Wagner [Column 3, Lines 41-43]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747